                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT TATUM, and all similarly situated
DOC/CCI Inmates,

                                 Plaintiff,                              ORDER
       v.
                                                                       13-cv-44-wmc
MICHAEL MEISNER and CATHY JESS,

                                 Defendants.


       In an opinion and order dated June 14, 2018, the court advised plaintiff Robert

Tatum that no further, post-judgment relief would be provided in this lawsuit, and directed

him to either appeal the court’s rulings and/or to file a new lawsuit with respect to unrelated

matters. (Dkt. #177.) Despite this direction, the court has since received approximately

a dozen submissions from plaintiff, concerning various grievances with defendants. Having

previously entered a permanent injunction in this case requiring defendants to provide a

Nation of Islam compliant diet, the court will nevertheless address those filings that

concern Tatum’s complaints of defendants’ failures to comply with that injunction. As for

plaintiff’s other complaints regarding defendants’ interference with his legal filings

purportedly in retaliation for his filing of this or other lawsuits, his extensive submissions

belies such an allegation. Regardless, because those allegations fall outside of the scope of

this lawsuit, plaintiff will be directed to file a new lawsuit as to any interference with his

mail, including legal filings.

       As described in the court’s June 14 order, plaintiff originally brought suit to

challenge defendants’ failure to provide him with an NOI-compliant diet as ordered in this
court. Defendants responded, acknowledging some missteps due to turnover of the Food

Service Administrator at Green Bay Correctional Institution and the printing format of the

menus for Tatum’s NOI diet, which failed to provide for some essential information (e.g.,

that the bread provided to Tatum should be whole wheat). (Defs.’ Resp. (dkt. #196) 3

(citing Brooks Decl. (dkt. #197)).) As ordered by the court, defendants also provided

several weeks of menus for Tatum’s meals and explained the process by which either one

or two staff members review each meal, as well as initial and date the menu to show

compliance.   (Brooks Decl. (dkt. #197) ¶ 6; id., Ex. 1 (dkt. #197-1).)        Defendants’

explanation for Tatum’s complaints of incorrect items appears reasonable. Moreover, there

is nothing to suggest that any missteps were intentional; rather, the incorrect items were a

result of human error, which appear to have been corrected. The court sees no reason to

sanction defendants as to those errors.

       Tatum also complains that correctional officers delivering his meals must be

tampering with the items because he is not receiving all of the items listed on the menus.

Specifically, Tatum complained that on August 28, 2018, he was missing “tuna, corn, ½

navy beans and ½ fruit.”     (Pl.’s Mot. to Suppl. (dkt. #206-1) 1.)       Tatum similarly

complains about correctional officers’ apparent disdain for the injunction, claiming that

one stated “Nobody give a fuck about your court orders.” (Pl.’s Mot. (dkt. #186) ¶ 6.)

Moreover, Tatum submitted an affidavit of an inmate housed next to him, stating that he

repeatedly has heard staff harass Tatum, telling him that they would take away his

privileges. (Berndt Decl. (dkt. #202).)




                                             2
       While defendants have offered the declaration of the Food Service Administrator to

explain errors with respect to the preparation of Tatum’s meals, they have not offered any

counter to Tatum’s complaints about correctional officers’ tampering with his food trays

or expressing disdain for the legal obligation to do so. As such, the court will require

defendants to develop a procedure to ensure that the food that is prepared in the kitchen

is actually received by Tatum, whether by requiring a member of the kitchen staff to deliver

the tray, by ensuring that correctional staff be education on the reasons why Congress saw

fit to pass RLUIPA and Tatum’s right to invoke it, or by some other means.

       Tatum also complains about two items on the menu that are worth consideration.

First, he claims that the nutritional supplement drink he is now receiving does not have the

halal compliant symbol. In their submission, defendants acknowledged this error, but

stated it had been corrected. (Brooks Decl. (dkt. #197) ¶ 10.) To the extent Tatum is not

receiving a halal-compliant product, the court will clarify that the injunction requires

defendants to provide Tatum with Boost or another nutritional supplement drink that is

so certified. Second, Tatum complains about the lack of fresh fruit, pointing out that the

menus only provide for it one time per week. In the court’s review, defendants’ trial

exhibits 503a and 503b, consisting of weekly menus, which formed the bases for the court’s

entry of a permanent injunction, provide fresh fruit on an almost daily basis. As such, the

court will require defendants to modify the menus to provide fresh fruit at least five times

per week. If defendants believe they should now be relieved of this obligation, they must

bring a motion and supporting affidavit from a nutritionist explaining why. Unless and




                                             3
until relieved by further court order, however, defendants will need to meet this

requirement.

       Finally, in his most recent submission, Tatum raises two additional issues. (Dkt.

#211.) The first concerns two food samples that he apparently attempted to send to the

court but were not received. This warrants no consideration. Whether the prison refused

to send food to the court or the court’s security intercepted such a package, it was neither

reasonable nor necessary for Tatum to attempt such a delivery. Second, Tatum notes that

he was recently transferred to the general population and describes concerns with how he

is receiving his meal. Because it is understandable that GBCI may still be adjusting to

Tatum’s transfer to the general population, the court will simply remind defendants of

their obligation to “allow Tatum to eat a portion of his daily meal in the dining hall if he

is housed in the general population, with the other portion to be delivered to Tatum in his

cell within one hour of his meal in the dining hall.” (9/26/17 Op. & Order (dkt. #155)

15.) If Tatum continues to experience concerns with his receipt of food while housed in

the general population, he should express his concerns in writing to the Food Service

Administrator David Brooks, and Brooks should respond in writing to Tatum. Only then

may Tatum raise concerns with the court, providing a copy of both at that time.



                                         ORDER

       IT IS ORDERED that:

       1) Plaintiff’s request for relief (dkt. #186) and motion to supplement (dkt. #206)
          are GRANTED IN PART AND DENIED IN PART as described above.

       2) Plaintiff’s motions for sanctions (dkt. ##195, 205) are DENIED.

                                             4
3) Plaintiff’s filing alerting court of DOC obstruction of evidence sent to this court,
   preventing its use, and disobeying dkt. #155 order related to receiving meals
   and portions in cell (dkt. #211) is DENIED.

4) To the extent any of plaintiff’s other filings should be deemed as motions, they
   are DENIED.

5) On or before November 15, 2018, defendants are to submit a procedure for
   ensuring that the trays of food prepared in the kitchen for Tatum are actually
   received by him.

6) The court clarifies the permanent injunction (dkt. #169) as follows:

       a) Any nutritional supplement drink, e.g., Boost®, must contain the halal-
          compliant symbol.

       b) Tatum’s NOI-diet must consist of at least five servings of fresh fruit per
          week.

Entered this 15th day of October, 2018.

                                    BY THE COURT:


                                    /s/
                                    ________________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       5
